DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denny et al (US 4,997,054).  Denny discloses:
With regard to claim 1 - A work vehicle comprising: 
an operator's seat 14; 
a console including an operation portion 18, the console being provided lateral to the operator's seat 14; and 
an armrest 22 including an upper surface, the armrest 22 being provided lateral to the operator's seat 14 and in a rear of the operation portion 18, the armrest 22 operating independently of the console such that a rear end of the upper surface is laterally displaced in a top view (see Figs. 1 and 2).

With regard to claim 2 - wherein the armrest pivots around a pivot central axis 42 that intersects with the upper surface (see Fig. 2).

With regard to claim 3 - wherein the pivot central axis 42 is located closer to a front end of the upper surface 54 than to the rear end of the upper surface 54 in a fore/aft direction.

With regard to claim 4 - wherein the armrest 22 includes a cushion portion including the upper surface 54, a boss portion 46 protruding downward from the cushion portion along the pivot central axis, and a bracket 29 including a boss fitting portion 35 provided with a hole 42 in which the boss portion 46 is fitted, the bracket supporting the cushion portion.

With regard to claim 5 - wherein the console 12 further includes a front portion provided in front of the armrest 22, and the front portion is provided such that a lateral distance from a centerline of the operator's seat 14 that extends in a fore/aft direction to the front portion increases from a rear side toward a front side in the top view (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        January 7, 2022